Citation Nr: 0705490	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for recurrent corneal 
erosion of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to June 
1959 and from May 1963 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
hearing loss of the right ear and denied compensable ratings 
for bilateral hearing loss and recurrent corneal erosion of 
the right eye. 

The veteran testified before the undersigned at a January 
2005 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in June 2005 for additional 
development.  It returns now for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is productive of 
Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear.

2.  The veteran's recurrent corneal erosion of the right eye 
is manifested by a subepithelial corneal scar which extends 
to the pupillary edge, is less than half the diameter of the 
pupil in both light and dark, and results in best corrected 
vision of the right eye of no worse than 20/40 and no worse 
than 20/25 in the left eye on the Snellen test.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIA, Diagnostic Code 6100 
(2006).

2.  The criteria for a compensable rating for recurrent 
corneal erosion of the right eye are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6001 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his right ear hearing loss, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

a. Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in October 2002, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
15
25
LEFT
15
15
15
45
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average for the right ear was 18 
decibels and 29 decibels for the left ear.  

On VA audiologic evaluation in December 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
20
35
LEFT
20
20
25
55
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average for the right ear was 23.75 
decibels and 36.25 decibels for the left ear.  As the results 
of the December 2005 VA examination are worse, the Board will 
apply them to the criteria for a compensable rating. 

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 23.75 dB and a speech recognition score of 96; 
therefore the right ear received a designation of I.  The 
left ear had a puretone average of 36.25 dB and a speech 
recognition score of 96; therefore the left ear received a 
designation of I.  The point where I and I intersect on Table 
VII then reveals the disability level for the veteran's 
hearing loss, which in this case does not reach a compensable 
level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the veteran's 
disability cannot be evaluated under the alternative rating 
scheme.

The record contains no evidence showing the veteran entitled 
to a compensable rating at any point since the effective date 
of service connection; therefore no staged ratings are 
appropriate.  See Fenderson, supra.

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  Thus, his request for 
a compensable evaluation is denied.

b. Recurrent Corneal Erosion of the Right Eye

The veteran contends that he is entitled to a compensable 
rating for his vision due to consistently shifting vision and 
the need for new prescriptions every few months.

The RO rated the veteran as noncompensably disabled under 
Diagnostic Code (DC) 6019 for Ptosis (drooping of the upper 
eyelid, Dorland's Illustrated Medical Dictionary 972 (30th 
ed. 2003)).  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  While it 
appears that the RO was attempting an analogous rating, the 
Board disagrees with the assignment of the Ptosis DC.  For 
the reasons below, the Board will assign a different DC, 
although the Board concludes that a compensable rating 
remains unwarranted.

During service, the veteran injured his right eye.  
Thereafter, he suffered recurrent corneal erosions.  The 
medical evidence indicates that these erosions are not 
currently ongoing.  The veteran's current complaints regard 
constantly changing visual acuity, resulting in blurred 
vision and new prescriptions every few months.  The veteran 
has a hemangioma of the right lower lid.  This has been 
separately service connected.  In reviewing the current 
medical evidence, there is no indication that this hemangioma 
is productive of any current disability.  

The veteran submitted a June 2002 letter from his private 
doctor with his claim.  The veteran's disability was 
described as "multiple painful episodes of corneal erosions 
and progressive scarring and distortion of the basement 
membrane of the right eye cornea."  The doctor noted 
bilateral cataracts, but did attribute some vision loss to 
the corneal scarring.  The doctor noted some mild blepharitis 
(inflammation of the eyelids, Dorland's Illustrated Medical 
Dictionary 226 (30th ed. 2003)).  

The veteran was seen in October 2002 for an examination in 
association with this claim.  He was diagnosed with corneal 
scarring at the pupillary edge, "which more than likely 
decreased his vision to some degree."  The pupils responded 
equally to light.  The macula and peripheral retina were 
unremarkable.  Mild bilateral cataracts were noted.  

The veteran sent an undated letter from a Dr. Alexander with 
his January 2005 statement in support of his claim.  At that 
time, the veteran had complaints of blurry right eye vision.  
The doctor noted "[s]ome corneal edema...which could account 
for his varying visual acuity and need for new glasses 
prescriptions every few months."  

At the veteran's December 2005 VA examination, it was noted 
that the veteran had a scar of the subepithelial layer of the 
cornea.  The scar was noted to be less than one half of the 
pupillary diameter in both light and dark.  The examiner also 
noted immature cataracts bilaterally and bilateral macular 
degeneration with posterior vitreous detachment.  The veteran 
was diagnosed with severe dry eye (Sjogren's disease) and 
epiretinal membrane problems.  

In determining the correct DC to apply in this case, the 
Board notes that the veteran's right eye disability is 
manifested by corneal scarring on the pupillary edge with 
visual acuity changes, with a single instance of corneal 
edema.  The Board recognizes that the veteran does have 
additional, ongoing eye disorders, including cataracts, 
macular degeneration and dry eye.  There is a single notation 
of eyelid inflammation, which has not been attributed to the 
corneal disability in any way.  There is no diagnosis of a 
chronic eyelid inflammation and the veteran has not alleged 
that it contributes to his disability.  The Board concludes 
that this inflammation is acute and transitory and not the 
veteran's primary disability.  As a result, the Board is 
reluctant to apply DC 6019 for Ptosis.  

The veteran's current disability has been related to the 
cornea and lens area of the eye.  The Ratings Schedule 
provides for a variety of eye disorders.  See 38 C.F.R. 
§ 4.84a.  Potentially applicable codes include DC 6001 
(keratitis), DC 6027/6028 (traumatic and senile cataracts), 
DC 6033 (dislocated, crystalline lens), and DC 6035 
(keratoconus).  The veteran's cataract has not been service 
connected, and he has no diagnosis of keratoconus.  The 
veteran's lens is still in place and there is no indication 
of crystallization.  There is reference to an episode of 
corneal edema, which fits keratitis (inflammation of the 
cornea, Dorland's Illustrated Medical Dictionary 972 (30th 
ed. 2003)).  

The veteran's eye disorder can also be characterized as 
scarring.  The Rating Schedule has Diagnostic Codes for 
scars.  See 38 C.F.R. § 4.118.  These Codes contemplate 
scarring of the skin.  To the extent that other scars (DC 
7805) are covered, they are to be rated by loss of function 
of the affected part.  This leads the Board back to DC 6001.  
Accordingly, the Board concludes that the most analogous 
rating is DC 6001.  See Pernorio, supra.  The DC for Ptosis 
will not be considered as it is not pertinent to the 
veteran's disability.  

Pursuant to DC 6001, keratitis, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirement, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum 10 percent 
is to be assigned during active pathology.

Impairment of visual acuity is rated under Table V and DCs 
6061-6079.  38 C.F.R. § 4.84a.  To receive a compensable 
rating, the evidence must show, at a minimum, that the best 
corrected distance vision in one eye exceeds 20/40 on the 
Snellen test, regardless of the condition of the other eye.  
See 38 C.F.R. § 4.84a, DC 6079.  Higher ratings are available 
should the visual impairment greatly exceed 20/40.  

The veteran had numerous vision tests in conjunction with the 
above medical treatment.  The June 2002 private doctor's 
letter indicated that the veteran's best corrected eyesight 
was 20/30 in the right eye and 20/20 in the left eye.  At the 
veteran's October 2002 VA examination, the veteran's best 
corrected distance vision was 20/40 in the right eye and 
20/25 in the left eye.  The veteran's best corrected near 
vision was 20/25 in the right eye and 20/20 in the left eye.  
In the doctor's letter received in January 2005, the doctor 
indicated that the veteran had best corrected vision of 20/30 
in the right eye and 20/25 in the left eye.  At the veteran's 
December 2005 VA examination, his best corrected vision was 
20/30 in the right eye and 20/25 in the left.

The Board concludes that a compensable rating for keratitis 
under DC 6001 is not warranted.  A rating is not warranted 
for impairment of visual acuity.  The veteran's nonservice 
connected left eye visual acuity was either 20/20 or 20/25 on 
the Snellen test.  His service connected right eye visual 
acuity never exceeded the 20/40 best corrected vision 
minimum.  Similarly, the Board cannot find evidence of field 
loss, pain, rest-requirement or episodic incapacity.  The 
sole complaints of record pertain to visual acuity.  A rating 
for these symptoms is not warranted.  Finally, the Board 
cannot find active pathology of chronic keratitis on this 
record.  The corneal edema found in (presumably) January 2005 
was not found at any other examination.  There is no 
diagnosis of chronic keratitis on this record.  The Board 
must also note that this rating is by analogy only, and an 
additional rating for a condition which is not diagnosed is 
not warranted.  

In sum, the Board finds that the veteran's right eye 
disability is manifested by a subepithelial corneal scar 
which extends to the pupillary edge, is less than half the 
diameter of the pupil in both light and dark, and results in 
best corrected vision of the right eye of no worse than 20/40 
and no worse than 20/25 in the left eye on the Snellen test.  
The Board concludes that a compensable rating is not 
warranted.  See 38 C.F.R. § 4.84a, DC 6001 (2006).  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for a compensable rating 
for recurrent corneal erosion of the right eye.  See Gilbert, 
1 Vet. App. at 53.

While the Board sympathizes with the difficulty of constantly 
shifting prescriptions, the Ratings Schedule is very specific 
in requiring a certain level of impairment before granting 
compensable ratings.  The Board must emphasize that a 
distinction exists between the presence of a disability, 
whether auditory or visual, and a disability which rises to a 
compensable level.  The Ratings Schedule was promulgated in 
the full knowledge that such a distinction exists, and the 
Board is not justified in disregarding the Schedule simply 
because a veteran's disabilities lie in this range.  


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in July 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in July 2005, he was 
provided ten months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The July 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Since the RO assigned the 
noncompensable disability ratings at issue here for the 
veteran's service-connected disabilities, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  At the veteran's January 
2005 hearing before the undersigned, the veteran identified 
outstanding private records in the possession of Drs. 
Alexander and Paré.  On remand, the RO contacted the veteran 
by sending him a VCAA letter which included two records 
release forms.  The RO requested that the veteran complete 
the forms and either submit them directly to the doctors or 
return them to the RO so that the RO might request the 
records on the veteran's behalf.  No response was made to 
this letter and the release forms were never returned, nor 
were any records provided by the doctors.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  It is incumbent upon a veteran to 
submit requested records when applying for a VA benefit, 
especially in instances, such as in this case, where the 
Board has remanded to provide him with an opportunity to 
supplement the record with additional evidence.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with appropriate examinations in 
2002 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2002 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a compensable rating for recurrent corneal 
erosion of the right eye is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


